Citation Nr: 1701865	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to waiver of overpayment of nonservice-connected pension benefits in the amount of $44,184.80.


REPRESENTATION

Appellant represented by:	Joshua M. Oyster, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Pension Office in Milwaukee, Wisconsin.  Jurisdiction over the matter has been retained by the Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2011.  A transcript of the hearing is of record.

This claim was previously before the Board in November 2011, when a decision was rendered finding the Veteran's debt was validly created and denying the Veteran a waiver of overpayment.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court issued a Memorandum Decision affirming the validity of the debt but vacating the remainder of the Board's decision and remanding the waiver issue for readjudication.  Accordingly, as the Court has affirmed the validity of the Veteran's debt under the 38 U.S.C.A. § 5313B, regarding fugitive felons, that issue is no longer before the Board.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (stating that the issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment). 

This case was most recently before the Board in October 2014 when the Board denied a waiver of overpayment.  The Veteran again appealed to the Court.  In a November 2014 Memorandum Decision, the Court vacated the Board's October 2014 decision and remanded for readjudication based on an inadequate statement of reasons for the denial.  The case has returned to the Board for adjudication.



FINDINGS OF FACT

1.  The Veteran's VA nonservice-connected pension was terminated effective December 27, 2001 due to fugitive felon status, resulting in an overpayment in the amount of $44,184.80.

2.  While there has been no fraud, misrepresentation, or bad faith on the part of the Veteran, his actions have been shown to be the direct cause of the overpayment.  

3.  The Veteran is primarily at fault in the generation of the debt.

4.  Recovery of the assessed overpayment would deprive the Veteran of the ability to provide for basic necessities and waiver of his debt would not result in unjust enrichment.

5.  Recovery of the overpayment would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $44,184.80 have been met.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965, 3.666(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

II. Analysis

Effective December 27, 2001, 38 U.S.C.A. § 5313B was enacted by Congress which provides that a Veteran may not be paid compensation benefits for any period during which such Veteran is a fugitive felon.  A "fugitive felon" is defined by 38 U.S.C.A. § 5313B(b) as including a person fleeing to avoid prosecution, custody, or confinement relating to a felony offense, as well as a person violating a condition of probation or parole imposed for a felony.

The implementing regulation governing pensions for fugitive felons, under 38 C.F.R. § 3.666(e) (2016), provides that: (1) Pension is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon; (2) the term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).

Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  

In an April 1995 decision, the RO granted the Veteran's claim for entitlement to nonservice-connected pension benefits.  The RO subsequently received notice in April 2006 from VA's Office of Inspector General (OIG), Fugitive Felon Program, which included an Investigative Summary Form showing an outstanding felony warrant for the Veteran's arrest that had been issued by the King County police department in Seattle, Washington.  The charge was burglary, and the report states it was outstanding since February 1981.

Accordingly, in July 2006, the RO notified the Veteran it was terminating his service-connected compensation benefits, retroactively from December 27, 2001 (effective date of the fugitive felon provisions of Public Law 107-103), because he was classified as a fugitive felon under VA law and regulations.  The VA's Debt Management Center then calculated an overpayment of benefits, and resulting indebtedness by the Veteran, in the amount of $44,184.80.  

During a hearing in September 2011, the Veteran testified that he was arrested and charged with burglary in Seattle in 1981 along with two others.  Following his arrest, he stated he was released "under supervised own recognizance" and proceeded to leave Seattle.  The Veteran admitted, "I knew there would be one [(an arrest warrant)] when I left on the charge."  See personal hearing transcript, at 6.

The Veteran essentially contends that while he knew a warrant would be issued, he had no notice of an outstanding effective warrant until VA stopped his pension benefits.  He mistakenly believed that because he was not served with a warrant or extradited by the Seattle, Washington authorities, the warrant was not valid.  

The Veteran seeks waiver of the $44,184.80 indebtedness resulting from the termination of his pension benefits in light of his limited financial circumstances.

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2016).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The law, however, precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  "Bad faith" is defined in VA regulations as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, if undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  Consequently, before determining whether equity and good conscience affords the Veteran the right to a waiver, it first must be determined whether there was fraud, misrepresentation, or bad faith on his part in the creation of the debt.  Id.

While the evidence indicates that he was aware that an arrest warrant would likely be issued since he was leaving on an open charge of burglary, there is no indication that he was attempting to defraud the VA or intentionally misrepresent facts regarding his past criminal status.  His original application for non-service connection pension benefits also appears to be free of malfeasance.  There is simply no evidence in the record the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).  The Board does not find there was any evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  See 38 U.S.C.A. § 5302(c).

The Board now turns to the remaining question of whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) defeat of the purpose for which the benefits were intended, (5) the unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In light of conclusions made by the Court in its November 2015 Memorandum Decision, the Board finds sufficient grounds to grant a waiver of recovery of indebtedness.  

First, in this case, the evidence shows that the Veteran was primarily at fault in the creation of the debt.  Despite the Court's indication that VA is at least in part at fault due to a general shortcoming in the statute that allowed the debt to incur, the Veteran collected non-service connected pension benefits during a period in which a warrant for his arrest was pending.  As noted in the prior Board decision, he admittedly fled prosecution for a felony of burglary by leaving Seattle, Washington for Chicago, thereby causing the outstanding arrest warrant, and he failed to have the matter recalled or notify VA.  Indeed, the Veteran testified that he knew there was a warrant in Seattle, Washington when he left and even indicated in a November 2011 letter that he "violated [his] supervised own recognizance" by not reporting back to the court in Seattle, Washington in 1980.  Thus, his own actions were responsible for the creation of the debt.  While the Board can acknowledge that but for the VA continuing to send payments to the Veteran there would not be a debt, the Board finds greater fault with the Veteran's failure to notify VA of a pending warrant.  Accordingly, the second factor weighs against the Veteran.     

Notwithstanding the above, the Board finds that repayment of the debt would result in undue hardship by depriving the Veteran of the basic necessities of life.  As of May 2013, the Veteran's VA benefits were reinstated.  See VA correspondence April 4, 2014.  The Veteran submitted a Financial Status Report in June 2014 indicating that he receives monthly benefits in the amount of $1,054.00, solely from his VA benefits.  He stated that his monthly expenses generally total $800, which included rent ($199), food ($200), utilities and heat ($56), other living expenses ($300), and monthly payments on other debts ($45).  Significantly, the appellant noted that he could afford to make monthly payments towards his debt in the amount of $254.00 per month.  A June 2014 letter from VA indicates it would withhold $400 a month from his monthly check.  Based on the foregoing, repayment of the VA pension overpayment amount of $44,184.80 would deprive the Veteran of the basic necessities of life.  The proposed withholding would leave the Veteran with a deficit of $146.00 per month.  Without delving deeper with respect to the "other living expenses" category, repayment of the overpayment debt would result in undue hardship to the Veteran.

The Board next finds that recovery of the overpayment would defeat the purpose for which the VA pension benefit was intended, and that waiver of the overpayment debt would not result in unjust enrichment by the Veteran.  VA's pension program provides monthly benefit payments to certain wartime veterans with financial need, after consideration of the respective veteran's financial position.  In this case, recovery of the overpayment would defeat the purpose of the VA pension program of helping this Veteran, who is in financial need, to cope with his financial challenges.  The Court stressed in it Memorandum Decision that the purpose of the fugitive felon statute is to cut off the means to flee, not to cut off a former fugitive's only financial pipeline, and that the Board should seek a "fair decision between the obligor and the Government."  On this basis, and given the Veteran's severe mental disability, the Board finds that there are limited means for the Veteran to assist in his own financial stability.

The Board also does not find that a waiver of overpayment would cause unjust enrichment.  The record shows that the Veteran was previously homeless on the streets of Chicago, even living in a shelter, while suffering from severe psychiatric disability.  As such, waiver of overpayment would only eliminate debt from an impoverished Veteran.  Notably, the warrant was quashed during the course of the Veteran's appeal in May 2013.  The outstanding case against the Veteran was dismissed.  While this does not eliminate the Veteran's status as a "fugitive felon" from 2001-2006, it nonetheless weighs against a finding of any current unjust enrichment on the part of the Veteran.      

Finally, the Board must consider whether reliance on the VA benefits has resulted in the relinquishment of a valuable right or the incurrence of a legal obligation.  In this case, no such relinquishment of right or incurrence of obligation has been contended or shown.  Indeed, there has been no evidence to suggest that the appellant detrimentally changed his position by relying on the pension benefits received from December 2001 to October 2006.

Based on the foregoing, the Board finds that it would be against equity and good conscience for VA to recover the overpayment of pension benefits, in the amount of $44,184.80.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Repayment of the debt would undoubtedly result in undue hardship of the Veteran, who is not shown to be unjustly enriched or solely responsible for the creation of the debt.  The appeal is granted.  
 

ORDER

Entitlement to a waiver of recovery of an overpayment in the amount of $44,184.80 is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


